DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-1408712 B1, “Park”) in view of Hintze-Brüning et al. (US 2012/0264858 A1, “Hintze-Brüning”). It is noted that the disclosure of Park are based off Shim et al (US 2016/0231484 A1), which acts as an English-language equivalent; thus, all paragraph numbers cited are from Shim et al.
With respect to claims 1, 3, and 10-11, Park discloses a polarizing plate having a polarizer, an acrylic film, and a primer layer, i.e. coating layer, formed on at least one surface of the acrylic film ([0009]). Park discloses the acrylic film is made from a resin containing an acrylate-based unit or a methacrylate-based unit as a main component ([0061]); while there is no explicit disclosure that the acrylic film is a transparent film, given that it is identical to that of the present invention (see instant specification, page 20, lines 15-18), then it would necessarily inherently be a transparent film. Park further discloses the primer layer contains a polyester resin and a polyurethane resin ([0011]). Park discloses the polyester resin includes an ester group formed through a reaction between a carboxylic group and alcohol in a main chain, preferably a water dispersible polyester resin, and more preferably a polyester glycol formed though reaction between a polybasic acid and a polyol ([0023]), which is identical to that of the present invention (see instant specification, page 6, lines 1-6). Park additionally discloses the polyurethane resin includes a urethane repeating unit formed by a reaction between a polyol and isocyanate, where the polyol is a polyester polyol, a polycarbonate polyol, a polyether polyol, and the like, and the isocyanate compound is a compound having two or more NCO groups ([0034]), which is identical to that of the present invention (see instant specification, page 10, lines 10-16). While there is no explicit disclosure of the 
Park does not teach wherein the primer composition, i.e. coating composition, includes the polyester-based resin in 70 parts by weight to 95 parts by weight and the polyurethane-based resin in 5 parts by weight to 30 parts by weight with respect to a total of 100 parts by weight of the polyester-based resin and the polyurethane-based resin.
Hintze-Brüning teaches a coating having stonechip resistance ([0005]) made of 1% to 99% by weight of liquid-crystalline preparation having 10% to 99.9% of water-dispersible polyester ([0007-0008]) and 5% to 80% by weight of water-dispersible polyurethane ([0052]). Assuming 100 parts of the liquid-crystalline preparation, then there are 10 to 99.9 parts by weight of the water-dispersible polyester and 5 to 80 parts by weight of the water-dispersible polyurethane. Thus, normalizing the polyester and polyurethane to 100 parts, there are 11.11 (10*100/90) to 95.23 (99.9*100/104.9) parts by weight of polyester and 4.77 (5*100/104.9) to 88.89 (80*100/90) parts by weight of polyurethane with respect to 100 parts of the polyester and polyurethane, which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Park and Hintze-Brüning are analogous inventions in the field of polyester and polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Park to contain 70 to 95 parts by weight of the polyester polymer and 5 to 30 parts by weight of the polyurethane polymer with respect to 100 parts by weight of the polyester and polyurethane polymers as taught by Hintze-Brüning in order to provide a coating having stonechip resistance (Hintze-Brüning [0005]).
With respect to claim 4, Park discloses the polyester resin includes a repeating unit identical to that presently claimed ([0029-0030]).
With respect to claim 5, while there is no explicit teaching from Park in view of Hintze-Brüning that the polyurethane includes one or more types of functional groups selected from the group consisting of a carboxyl group, a hydroxyl group, a sulfonate group, and a tertiary amine group, given that Park discloses an identical polyurethane, i.e. made of identical isocyanate components ([0035]), polyester polyols ([0036]), polycarbonate polyols ([0037]), polyether polyols ([0038]), polyols ([0039]) as that of the present invention (see instant specification, page 10, line 10-page 12, line 21), then it would necessarily inherently have one or more types of functional groups selected from the group consisting of a carboxyl group, a hydroxyl group, a sulfonate group, and a tertiary amine group as presently claimed. It is further noted that Park discloses polyurethane made from polyols with sulfonate groups ([0039]) which would result in 
With respect to claim 9, Park teaches the primer layer, i.e. coating layer, has a thickness of 50 nm to 1000 nm ([0077]).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-1408712 B1, “Park”) in view of Hintze-Brüning et al. (US 2012/0264858 A1, “Hintze-Brüning”) as applied to claim 1 above, and further in view of Lim et al. (US 2015/0160378 A1, “Lim”). It is noted that the teachings of Park are based off Shim et al. (US 2016/0231484 A1), which acts as an English-language equivalent; thus, all paragraph numbers cited are from Shim et al.
With respect to claims 6-8, Park teaches the primer composition, i.e. coating layer composition, includes water dispersible particles ([0052]), such as silica, titania, alumina, zirconia, and antimony ([0053]). While there is no explicit teaching that these water dispersible particles are water dispersible fine particles, Park teaches the average particle diameter is 10 nm to 200 nm ([0055]), which overlaps the average particle diameter mentioned in the instant specification for the water dispersible fine particles (see instant specification, page 16, line 24-page 17, line 1). Thus, when the average particle diameter of the water dispersible particles of Park are 50 to 200 nm, then they would necessarily inherently be water dispersible fine particles and thus meets the claimed limitation.
Park in view of Hintze-Brüning does not teach wherein the primer composition, i.e. coating composition, includes an aqueous crosslinking agent.
Lim teaches a composition containing oxazoline, organosilane, blocked isocyanate, carbodiimide, organic titanate (organotitanate), organic zirconate (organozirconate), and epoxy crosslinking agents ([0048]), which gives a coating composition excellent coating properties and storage stability ([0049]).
Park in view of Hintze-Brüning and Lim are analogous inventions in the field of polarizing plates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primer composition, i.e. coating composition, of Park in view of Hintze-Brüning to include a crosslinking agent as taught by Lim in order to provide a coating composition with excellent coating properties and storage stability (Lim [0049]). While there is no explicit teaching from Lim that the crosslinking agent is an aqueous crosslinking agent, given that Park teaches the primer composition is an aqueous composition ([0056]), once the crosslinking agent is added to the primer composition, it would be an aqueous crosslinking agent as presently claimed.

Response to Arguments
Due to the cancellation of claim 2, the 35 U.S.C. 103 rejection of claim 2 has been withdrawn.
Due to the amendment to the specification, the objection to the specification has been withdrawn.
Due to the amendment to claim 8, the claim objection of claim 8 has been withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 102(a)(1) rejections of claims 1, 3-5, and 9-11 are withdrawn. However, claims 1, 3-5, and 9-11 are now rejected under 35 U.S.C. 103 as set forth above.
Claims 6-8 remain rejected under 35 U.S.C. 103.
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. Applicant argues that Park et al. (KR 10-1408712 B1, “Park”) in view of Hintze-Brüning et al. (US 2012/0264858 A1, “Hintze-Brüning”) does not teach nor suggest the invention of claim 1. Specifically, Applicant argues that Park does not teach nor suggest a polyester-based resin and a polyurethane-based resin, a minimum film-forming temperature difference of 40-110 °C, or wherein the composition includes the polyester-based resin is 70-95 parts by weight and the polyurethane-based resin is 5-30 parts by weight with respect to 100 parts by weight of the polyester-based and polyurethane-based resins since Park teaches a polyester or polyurethane but not a combination of polyester and polyurethane, and points to the claims, examples, and Table 1 of Park for support. Applicant further argues that one of ordinary skill in the art would not combine Park with Hintze-Brüning since Hintze-Brüning teaches the substrate is metallic while Park teaches an acrylic substrate and points to [0001] of Hintze-Brüning and claim 1 of Park for support. The examiner respectfully disagrees.
Regarding the arguments directed towards Park, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967). The fact remains that Park discloses the water dispersible resin, i.e. coating layer, is made from at least one, i.e. a mixture, of polyester 
Regarding the arguments directed towards Hintze-Brüning, while the examiner acknowledges that Hintze-Brüning teaches the use of metallic substrates, Hintze-Brüning also teaches the use of plastics substrates ([0081]), i.e. polymeric substrates.
Regarding the argument that one of ordinary skill in the art would not apply the teachings of Hintze-Brüning to Park, given that it is well-known in the art that acrylics are polymers, it would have been obvious to one of ordinary skill in the art to apply the teachings of Hintze-Brüning to Park in order to provide a coating with enhanced stonechip resistance (Hintze-Brüning, [0081]) as set forth above.
Since claim 1 is rejected under 35 U.S.C. 103 as set forth above, claims 3-11 are not allowable. Further, claims 3-11 are each rejected under 35 U.S.C. 103 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787